Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-14-00836-CR

                               Michael MACIEL,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 187th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2014CR9607W
                Honorable Raymond Angelini, Judge Presiding

BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED January 14, 2015.


                                        _________________________________
                                        Rebeca C. Martinez, Justice